Citation Nr: 0515220	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 70 
percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the veteran's 
claim for service connection for PTSD and assigned a 70 
percent rating retroactively effective from April 15, 2002.  
He wants an even higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  As a result of his PTSD, the veteran has social and 
occupational impairment due to suicidal ideation, 
hallucinations, angry outbursts, intrusive thoughts, 
and sleep impairment.


CONCLUSION OF LAW

The criteria are met for an initial 100 percent schedular 
rating for the PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The May 2003 rating 
decision appealed, a subsequent July 2003 rating decision, 
the December 2003 statement of the case (SOC), and the March 
2004 supplemental SOC (SSOC), as well as a July 2002 letter 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  And 
the July 2002 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he was provided a VA examination - 
including to assess the severity of his PTSD, the 
determinative issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He also was also provided several 
opportunities to submit additional evidence supporting his 
claim - including following the RO's July 2002 VCAA letter.  
He also had an 


additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The July 2002 letter apprising the veteran of the provisions 
of the VCAA was sent prior to adjudicating his claim in May 
2003.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Winston-Salem, and the RO did just 
that.  See, too, VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (NOD) that raises a new 
issue in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  This is precisely what occurred in this 
particular case concerning the claim for PTSD, as the RO 
provided the VCAA notice in the context of when the veteran 
was requesting service connection.  And, as indicated, this 
benefit has since been granted, and the current appeal 
concerning this claim is for a higher initial rating.  
See Fenderson, 12 Vet. App. at 125-26.  This is an entirely 
new issue altogether.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  So additional VCAA notice 
concerning this additional issue is not required.  
Consequently, there is no problem insofar as the timing of 
the VCAA notice, and the content of it is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the July 2002 VCAA letter 
that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The July 
2002 VCAA letter requested that he provide or identify any 
evidence supporting his claim of entitlement to service 
connection for PTSD.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).



With respect to the VCAA letter of July 2002, the veteran was 
requested to respond within 60 days, but the letter informed 
him that he had up to one year to submit evidence.  And it 
has been more than one year since the letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Also keep in mind that any shortcomings in the VCAA notice, 
whether insofar as the duty to notify or assist, are 
ultimately inconsequential, regardless, because the Board is 
granting the highest possible schedular rating of 100 percent 
for the PTSD in this decision.  So there is no additional 
benefit to be had irrespective of the VCAA notice.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson at 125-26 (1999).  This, in turn, 
would compensate the veteran for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.

February 2003 VA mental health treatment notes indicate the 
veteran had flashbacks, nightmares, and depression due to his 
PTSD.  Global Assessment of Functioning (GAF) scores of 56 
and 57 were assigned.

The veteran was afforded a VA psychiatric examination in 
April 2003 in connection with his claim of entitlement to 
service connection for PTSD.  According to the report of the 
evaluation, his claims file was not reviewed.  He reported a 
"checkered" employment history, with his longest period of 
employment being 3 years; he also said he was then currently 
unemployed.  As well, he reported that he attempted to 
overdose on pills in January 2003 and that he sought 
treatment for alcohol abuse in February and March 2003, but 
that he continued to drink.  He related that he was treated 
at the Fayetteville VA Medical Center (VAMC).  He complained 
of intrusive recollections, flashbacks, nightmares, 
hypervigilance, anhedonia, and detachment from his family.  
He also complained of insomnia, avoidance of reminders of 
combat, irritability, angry outbursts, and difficulty 
concentrating.

Objective mental status evaluation revealed the veteran was 
disheveled and mumbling.  There was no evidence of a major 
thought or perception disorder, and he was reasonably 
cooperative.  He was oriented, but he showed some evidence of 
memory impairment.  The diagnosis was chronic, severe PTSD.  
A GAF score of 30 was assigned for that particular time and 
for the previous year.

May 2003 VA treatment notes indicate the veteran complained 
of homicidal ideations and difficulty controlling his anger.  
He also complained of feeling depressed and hopeless and that 
he feared that he might hurt himself.  His affect was sad, 
but he was alert and oriented on admission to the VAMC for 
observation of suicidal and homicidal ideation.  A 
psychiatric evaluation found that he had normal speech and 
logical thought process, without evidence of hallucinations, 
but with evidence of paranoia.  His mood was anxious, but he 
had good insight and judgment.  A GAF score of 55 was 
assigned.

A June 2003 VA discharge summary indicates the veteran's 
diagnoses at discharge were PTSD and alcohol abuse.  A GAF 
score of 50 was assigned.  When admitted, he had complained 
of nightmares and insomnia, but denied homicidal and suicidal 
ideation.

A July 2003 VA treatment note indicates the veteran was 
evaluated after an episode of constant flashbacks, paranoia, 
auditory hallucinations, extreme hypervigilance, threats of 
suicide, and verbal threats toward his wife.  He reported 
experiencing nightmares and sleep impairment, and he said his 
medications were not alleviating all of his symptoms.  He 
also reported that his wife removed his guns from their home 
and the evaluating VA clinician noted the veteran gave up a 
knife for 
"safe-keeping," which he pulled out during the evaluation. 

A July 2003 nursing discharge summary from the New Hanover 
Regional Medical Center indicates the veteran was admitted 
for increased alcohol abuse, paranoia, auditory and visual 
hallucinations, suicidal and homicidal ideation, 
and noncompliance with his medication regimen.  The discharge 
diagnoses were PTSD and alcohol abuse.  

The July 2003 discharge summary by the veteran's attending 
physician at New Hanover Regional Medical Center indicates he 
was hospitalized for PTSD, alcohol dependence, and cannabis 
abuse.  Symptoms upon admission included increased 
hallucinations, suicidal and homicidal threats, decreased 
concentration, poor sleep, exaggerated startle response, 
hypervigilance, angry outbursts, and 
self-medication with alcohol and cannabis.  He also 
complained of persistent intrusive memories of Vietnam.  
Mental status examination at admission showed that his speech 
was slow and laconic, his affect was blunted, his attention 
was intact, and his PTSD and anxiety limited his insight and 
judgment.  Following a change in his medication regimen, his 
mood improved, his irritability decreased, and his angry 
outbursts ceased.  He also denied having any hallucinations 
and delusions.  As a result, his PTSD was considered improved 
and stable for discharge.

October 2003 VA treatment notes indicate the veteran had a 
history of anxiety, depression, and PTSD.  In addition, he 
was hospitalized for his PTSD, depression, and alcohol abuse.  
Upon admission, he complained of flashbacks due to artillery 
explosions at a military training area near his home.  He 
reported experiencing problems sleeping, decreased interest 
in activities, fear of being hurt by others, and a fear that 
he might hurt himself.  The mental status examination at 
admission indicated he had normal speech, was cooperative, 
had appropriate behavior, a calm mood, and normal thought 
process.  He was alert and oriented, without evidence of 
hallucinations or delusions.  His GAF score was 20.

January 2004 VA treatment notes indicate the veteran was seen 
regarding his substance abuse problems.  He denied homicidal 
and suicidal ideation.

January 2004 employment records and the veteran's application 
for a total disability rating based on individual 
unemployability (TDIU) indicate he reported that he became 
too disabled to work in April 2002, but that he was not 
actually terminated from his employment as a service mechanic 
until January 2004, after almost 6 years of employment.  In 
addition, he stated that, in the years he was employed, he 
was fired 4 times because he was unable to get along with 
other people, and only rehired because he was friends with 
the owner's son.  The employer indicated the veteran had 
missed 31 days from work, in the preceding 12 months, due to 
his disability.

March 2004 VA treatment notes indicate the veteran was 
symptomatic.  He related that he had auditory and visual 
hallucinations and that he was unemployed because he could 
not get along with other people.  He denied experiencing 
depression, but the examining provider described his 
psychosocial situation as "precarious," as he was 
unemployed and living in his car.  Upon mental status 
examination, he was disheveled, with fair hygiene and no 
abnormal movements.  He was cooperative, with vague and slow 
speech.  His mood was normal, but his affect was dull.  His 
thought process was relatively intact, but his thought 
content was impoverished.  There was no evidence of 
delusions, but there was evidence of hallucinations.  His 
insight and judgment were poor and his cognition was 
impaired.  He was medication compliant.  The diagnosis was 
PTSD with psychotic features.



In April 2004, the veteran's psychosocial situation improved, 
as he reconciled with his wife and was living in an 
apartment.  Also, his psychotic symptoms were improved.  He 
related that he still was not sleeping well at night, but 
that he napped frequently during the day, and sometimes fell 
asleep while driving.  His mental status was also somewhat 
improved, as he related better and was more direct 
in responding to questions.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2004).  As mentioned, the veteran's 
PTSD is currently evaluated as 70 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability evaluation is warranted where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Id.



After reviewing the rating criteria in relation to the 
veteran's PTSD symptomatology, the Board finds that his 
disability is more severe than initially evaluated.  The 
scope and severity of his symptoms more nearly approximate 
the requirements for a 100 percent schedular rating, so this 
rating must be assigned.  38 C.F.R. § 4.7.

The objective medical evidence of record indicates the 
veteran is totally and permanently impaired in his social and 
especially occupational functioning.  In this regard, the 
Board points out that several of his treating clinicians have 
confirmed he has severe PTSD symptoms - including recurring 
flashbacks, anxiety, depression, and extreme irritability, as 
well as nightmares, social isolation, and insomnia.  
Furthermore, his judgment and insight are usually impaired, 
and he continues to have uncontrolled outbursts of anger, 
hypervigilance, suicidal and homicidal thoughts, and a 
history of auditory and visual hallucinations.  Of particular 
interest, the Board notes that his symptoms, including the 
intrusive thoughts, poor hygiene, nightmares, insomnia, and 
psychotic episodes, worsened and improved on an unpredictable 
basis, without any sustainable improvement, even with 
medication compliance.  And he has required several 
hospitalizations for his symptoms, including paranoid 
thoughts and homicidal ideations.  Likewise, with the 
exception of brief periods in February and May 2003, his GAF 
score was no greater than 30, including during his April 2003 
VA examination.  GAF scores of 21 to 30 are indicative of 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or an inability to function in almost all areas, 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 4.130.  Consequently, the 
Board finds that his PTSD more closely approximates a 100 
percent disability evaluation under Diagnostic Code 9411.

It is not necessary that the veteran meet each and every 
requirement listed in the applicable regulation to receive a 
higher rating.  See, e.g., Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  Rather, as indicated in 38 C.F.R. § 4.7, 
his symptomatology need only, as a whole, more nearly 
approximate the criteria for the higher rating.  And for the 
reasons discussed above, it is just as likely as not 


that his psychiatric symptoms are totally disabling.  So with 
resolution of all reasonable doubt in his favor, this maximum 
schedular rating must be assigned.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this decision, the Board is granting a 100 percent 
schedular rating for the veteran's PTSD.  The Board also 
observes that he already has been awarded a TDIU in a March 
2004 rating decision, effective January 29, 2004.  He cannot, 
however, have a 100 percent schedular rating at the same time 
he has a TDIU.  38 C.F.R. § 4.16(a).  See also VAOPGCPREC 6-
99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  See, too, 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling 
v. Principi, 15 Vet. App. 1 (2001); Herlehy v. Principi, 
15 Vet. App. 33 (2001).  So once the claims file is returned 
to the RO for processing of the Board's grant, bare in mind 
that the effective date eventually assigned for the 100 
percent schedular rating for his PTSD must also take into 
account the period covered for his TDIU so that he is not 
concurrently receiving these benefits.  That said, however, 
the 100 percent schedular rating provides the greater 
benefit.  Thus, if ultimately presented with the opportunity, 
he is advised to choose the 100 percent schedular rating in 
lieu of the TDIU for any given period that he was or is 
entitled to both.


ORDER

A higher 100 percent schedular rating is granted for PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


